Exhibit 10.1

CHANGE OF CONTROL AND SEVERANCE AGREEMENT
This Change of Control and Severance Agreement (the “Agreement”) is made and
entered into as of this 3rd day of June, 2013 by and among CARROLS RESTAURANT
GROUP, INC., a Delaware corporation (the “Parent”), CARROLS CORPORATION, a
Delaware corporation and a wholly-owned subsidiary of the Parent (“Carrols”) and
CARROLS LLC, a Delaware limited liability company and a wholly-owned subsidiary
of Carrols (the “Employer”), and [__________________] having an address at
[________________________], (the “Executive”).
W I T N E S S E T H:
WHEREAS, the Executive has been employed by the Employer and desires to remain
in the employ of the Employer and continue to provide services for the Companies
and any present or future parent, subsidiary or affiliate of the Companies and
their successors and assigns in such capacity; and
WHEREAS, the Parent, Carrols and the Employer desire to induce the Executive to
so remain in such employ;
NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter contained, the parties hereto hereby agree as follows:


1.Definitions.
For purposes of this Agreement, the following definitions shall apply:
1.1“Affiliate” shall mean an entity controlled by, controlling or under the
common control with the entity in question.
1.2“Cause” shall mean: (a) the commission by the Executive of any act or
omission that would constitute a felony or any crime of moral turpitude under
Federal law or the law of the state or foreign law in which such action
occurred; (b) dishonesty, disloyalty, fraud, embezzlement, theft, disclosure of
trade secrets or confidential information or other acts or omissions by the
Executive that result in a breach of fiduciary or other material duty to the
Parent, the Employer or any of the Companies; (c) continued reporting to work or
working under the influence of alcohol, an illegal drug, an intoxicant or a
controlled substance which renders the Executive incapable of performing his or
her material duties to the satisfaction of the Parent or the Employer; or (d)
the Executive’s substantial disregard in the performance of the Executive’s
duties and/or responsibilities with respect to the Parent, the Employer or any
of the Companies, which disregard shall continue after notice to the Executive
and a reasonable opportunity to cure such behavior.
1.3“Change of Control” shall mean and shall have occurred or be deemed to have
occurred only if any of the following events occurs:
1.3.1The acquisition, directly or indirectly, by any person or group (as those
terms are defined in Sections 3(a)(9), 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the rules thereunder)
of beneficial ownership (as determined pursuant to Rule 13d-3 under the Exchange
Act) of securities entitled to vote generally in the election of directors
(voting securities) of the Parent that represent 50% or more of the combined
voting power of the Parent’s then outstanding voting securities, other than:
a.An acquisition by a trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by the Parent
or any person controlled by the Parent or by any employee benefit plan (or
related trust) sponsored or maintained by the Parent or any person controlled by
the Parent; or
b.An acquisition of voting securities by the Parent or a corporation owned,
directly or indirectly by all of the stockholders of the Parent in substantially
the same proportions as their ownership of the stock of the Parent.






--------------------------------------------------------------------------------



Notwithstanding the foregoing, the following event shall not constitute an
acquisition by any person or group for purposes of this subsection 1.3.1: an
acquisition of the Parent’s securities by the Parent which causes the Parent’s
voting securities beneficially owned by a person or group to represent 50% or
more of the combined voting power of the Parent’s then outstanding voting
securities; provided, however, that if a person or group shall become the
beneficial owner of 50% or more of the combined voting power of the Parent’s
then outstanding voting securities by reason of share acquisitions by the Parent
as described above and shall, after such share acquisitions by the Parent,
become the beneficial owner of any additional voting securities of the Parent,
then such acquisition shall constitute a Change of Control; or
1.3.2Individuals who, as of the Effective Date, constitute the Board of
Directors of the Parent (as of the Effective Date, the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board of Directors of
the Parent, provided that any person becoming a director subsequent to the
Effective Date whose election, or nomination for election by the Parent’s
stockholders, was approved by a vote of at least a two-thirds of the directors
then comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of the
Parent) shall be, for purposes of this Agreement, considered as though such
person were a member of the Incumbent Board; or
1.3.3The consummation by the Parent (whether directly involving the Parent or
indirectly involving the Parent through one or more intermediaries) of (i) a
merger, consolidation, reorganization, or business combination, or (ii) the
acquisition of assets or stock of another entity, in each case other than a
transaction:
a.Which results in the Parent’s voting securities outstanding immediately before
the transaction continuing to represent (either by remaining outstanding or by
being converted into voting securities of the Parent or the person that, as a
result of the transaction, controls, directly or indirectly, the Parent or owns,
directly or indirectly, all or substantially all of the Parent’s assets or
otherwise succeeds to the business of the Parent (the Parent or such person, the
“Successor Entity”)) directly or indirectly, at least a majority of the combined
voting power of the Successor Entity’s outstanding voting securities immediately
after the transaction; and
b.After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
clause (b) as beneficially owning 50% or more of combined voting power of the
Successor Entity solely as a result of the voting power held in the Parent prior
to the consummation of the transaction; or
1.3.4A sale or disposition of all or substantially all of the Parent’s assets;
or
1.3.5The Parent’s stockholders approve a liquidation or dissolution of the
Parent.
1.4“Companies” shall mean the Parent, Carrols, and the Employer and any present
of future Affiliate of each of them and their respective successors and assigns
(whether by operation of law or otherwise).
1.5“Effective Date” shall mean June 3, 2013.
1.6“Executive Bonus Plan” shall mean: all bonus plans or arrangements maintained
by the Employer or any of the Companies in which the Executive is eligible to
participate for the year in which the Executive incurs a Termination of
employment.
1.7“Good Reason” shall mean: (a) the material breach by the Employer, Carrols or
the Parent of any material provision of this Agreement or any other agreement by
and between the Executive and any of the Companies affecting the terms of the
Executive’s employment with any of the Companies, which breach, if curable, is
not remedied within thirty (30) days after the Employer’s or the Parent’s
receipt of written notice thereof from the Executive; (b) the material
diminution of the Executive’s position, authority, duties or responsibilities
with respect to






--------------------------------------------------------------------------------



any of the Companies or the assignment to the Executive of duties and
responsibilities that are materially inconsistent with those duties and
responsibilities customarily assigned to individuals holding the position then
held by the Executive; (c) the failure of any successor of the Parent, Carrols
or the Employer to assume in a writing delivered to the Executive and reasonably
satisfactory to the Executive the obligations of this Agreement; (d) solely with
respect to Section 2.1, reduction in the Executive’s base salary which reduction
is not commensurate with that of similarly situated employees; (e) solely with
respect to Section 2.2, reduction in the Executive’s base salary regardless of
whether such reduction is or is not commensurate with that of similarly situated
employees; (f) solely with respect to Section 2.1, treatment of the Executive
under the Executive Bonus Plan or under any other executive bonus plan in which
similarly situated executives of the Companies are eligible to participate in a
manner inconsistent with the treatment under such plan of such similarly
situated executives, including, without limitation, with respect to eligibility
to participate in such plan, conditions and criteria for earning bonuses
thereunder and the amount of bonuses thereunder; (g) solely with respect to
Section 2.2, any modification of the Executive Bonus Plan or any other executive
bonus plan in which similarly situated executives of the Companies are eligible
to participate in a manner that will materially change the Executive’s treatment
under such plan including, without limitation, with respect to eligibility to
participate in such plan, conditions and criteria for earning bonuses thereunder
and the amount of bonuses thereunder and regardless of whether such material
change is or is not commensurate with that of similarly situated employees; or
(h) the requirement that the Executive be based at any location other than
within 50 miles of the location of the Executive’s office on the date of this
Agreement.
1.8“Mandatory Arbitration Agreement” shall mean that certain Agreement for
Resolution of Disputes Pursuant to Binding Arbitration between the Employer and
the Executive all as more fully as set forth on Exhibit “A” attached hereto and
made a part hereof.
1.9“Prime Rate” shall mean: the rate of interest established from time to time
by Wells Fargo Bank, National Association (or such other bank which is then the
principal lending bank to the Employer) as its prime commercial rate.
1.10“Release” shall mean that certain Release as more fully set forth on Exhibit
“B” attached hereto and made a part hereof.
1.11“Severance Bonus” shall mean: an amount equal to a pro rata portion of the
aggregate bonus under the Executive Bonus Plan for the year in which the
Executive incurs a Termination of employment to which the Executive would
otherwise have been entitled had his employment not terminated.
1.12“Severance Payment” shall mean: an amount equal to the Executive’s annual
base salary in effect immediately prior to the date the Executive incurs a
Termination of employment, plus interest on such amount at a rate per annum
equal to the Prime Rate plus three percent (3%), with such interest accruing
from the date of Termination of employment until the date of payment of the
Severance Payment.
1.13“Special Severance Bonus” shall mean: an amount equal to the aggregate bonus
under the Executive Bonus Plan for the year in which the Executive incurs a
Termination of employment to which the Executive would otherwise have been
entitled had his employment not terminated.
1.14“Special Severance Payment” shall mean an amount equal to eighteen (18),
multiplied by the amount of the Executive’s monthly base salary in effect
immediately prior to the date the Executive incurs a Termination of employment,
plus interest on such amount at a rate per annum equal to the Prime Rate plus
three percent (3%), with such interest accruing from the date of Termination of
employment until the date of payment of the Special Severance Payment.
1.15“Termination of employment” means cessation of the Executive’s employment
with the Parent, the Employer and all of the Companies by which the Executive is
employed.








--------------------------------------------------------------------------------



2.Termination.
2.1Termination For Good Reason by Executive or By the Company without Cause.
Subject to the provisions of this Agreement and the Executive’s compliance with
Section 4 of this Agreement, in the event that the Executive incurs a
Termination of employment that is other than a Termination of employment under
Section 2.2 of this Agreement and is either (a) by the Parent or the Employer
without Cause or (b) by the Executive with Good Reason, the Employer (or any
successor thereto) shall pay to the Executive the Severance Payment and the
Severance Bonus. The Severance Payment shall be paid to the Executive in a
single lump sum cash payment on the fifth (5th) business day following the six
(6) month anniversary of Termination of employment (or on the fifth 5th business
day following the death of the Executive, if sooner). The Severance Bonus shall
be paid to the Executive in a single lump sum cash payment on the date that
bonuses are paid under the Executive Bonus Plan, but in no event later than
March 15th of the calendar year following the calendar year in which the
Executive’s employment terminates. Notwithstanding the foregoing, the Executive
shall not be entitled to any payment under this Section 2.1 unless prior to the
date such payment is required to be made to the Executive, the Executive
delivers to the Employer the executed Release and further provided that the
Release becomes effective and irrevocable (as more fully described in the
Release) prior to the payment date.
2.2Termination Following a Change of Control. Notwithstanding Section 2.1 of
this Agreement, in the event that the Executive incurs a Termination of
employment within one year after a Change of Control either (a) by the Parent or
the Employer (or any successor to the Parent or the Employer after the Change of
Control) without Cause (but determined without regard to Section 1.2 (d) of this
Agreement) or (b) by the Executive with Good Reason, this Section 2.2 shall
apply and Section 2.1 above shall not apply. For avoidance of doubt, it is
understood that any payment pursuant to this Section 2.2 is in lieu of, and not
in addition to, any payments pursuant to Section 2.1 above. Subject to the
provisions of this Agreement and the Executive’s compliance with Section 4 of
this Agreement, in the event that the Executive incurs a Termination of
employment pursuant to this Section 2.2, the Employer (or any successor thereto)
shall pay to the Executive a single lump sum cash payment equal to the Special
Severance Payment and the Special Severance Bonus. The Special Severance Payment
shall be paid to the Executive on the fifth (5th) business day following the six
(6) month anniversary of Termination of employment (or on the fifth 5th business
day following the death of the Executive, if sooner). The Special Severance
Bonus shall be paid to the Executive in a single lump sum cash payment on the
date that bonuses are paid under the Executive Bonus Plan, but in no event later
than March 15th of the calendar year following the calendar year in which the
Executive’s employment terminates. Notwithstanding the foregoing, the Executive
shall not be entitled to any payment under this Section 2.2 unless prior to the
date such payment is required to be made to the Executive, the Executive
delivers to the Employer the executed Release and further provided that the
Release becomes effective and irrevocable (as more fully described in the
Release) prior to the payment date.
3.Confidentiality and Non-Solicitation.
3.1 Confidentiality and Non-Solicitation. In consideration of the Executive’s
employment and continued employment, the payment of Executive’s compensation by
the Employer, the Parent or the Employer and the other Companies entrusting
Executive with Confidential Information (as defined below), and the benefits
provided under this Agreement, including without limitation the Special
Severance Payment, the Special Severance Bonus, the Severance Payment and the
Severance Bonus, the Executive agrees that (a) during his employment with the
Employer and for a period of two years following termination of the Executive’s
employment, the Executive will not solicit or employ any person, who was
employed by the Parent, the Employer or any of the Companies within six months
prior to the termination of the Executive’s employment, in any business in which
the Executive has a material interest, direct or indirect, as an officer,
partner, shareholder or beneficial owner. The preceding sentence shall not
prohibit the Executive from hiring any person whose employment is terminated
involuntarily by the Parent, the Employer or any of the Companies during the
Executive’s employment with the Company or at any time thereafter provided that
such hiring shall not occur until after the Executive’s Termination of
employment under this Agreement and (b) during employment with the Employer,
Executive will not use or disclose to any individual or entity any Confidential
Information (as defined below) except (i) in the performance of Executive’s
duties for the Parent, the Employer or any of the Companies, (ii) as authorized
in writing by the Parent or the Employer, or (c) as required by law or legal
process, provided that, prior written notice of such required disclosure is
provided to the Parent or the Employer and, provided further that all reasonable
efforts to preserve the confidentiality of such information shall be made.






--------------------------------------------------------------------------------



3.2Confidential Information. As used in this Agreement, “Confidential
Information” shall mean information that (a) is used or potentially useful in
the business of the Parent, the Employer or any of the Companies, (b) the
Parent, the Employer or any of the Companies treats as proprietary, private or
confidential, and (c) is not generally known to the public. “Confidential
Information” includes, without limitation, information relating to the Parent’s,
the Employer’s or any of the Companies’ products or services, processing,
manufacturing, marketing, selling, customer lists, call lists, customer data,
memoranda, notes, records, technical data, sketches, plans, drawings, chemical
formulae, trade secrets, composition of products, research and development data,
sources of supply and material, operating and cost data, financial information,
personal information and information contained in manuals or memoranda.
“Confidential Information” also includes proprietary and/or confidential
information of the Parent’s, the Employer’s or any of the Companies’ customers,
suppliers and trading partners who may share such information with the Parent,
the Employer or any of the Companies pursuant to a confidentiality agreement or
otherwise. The Executive agrees to treat all such customer, supplier or trading
partner information as “Confidential Information” hereunder. The foregoing
restrictions on the use or disclosure of confidential information shall continue
after Executive’s employment terminates for any reason for so long as the
information is not generally known to the public.
4.Continued Welfare Coverage.
If Executive’s employment is terminated in any of the circumstances described in
Section 2.1 or Section 2.2 of this Agreement, (a) the Executive shall be
entitled to continued group term life and disability insurance coverage, at the
Employer’s expense, for a period of eighteen (18) months from the date of
Termination of employment and (b) in the event Executive timely elects under the
provisions of COBRA to continue his group health and/or dental plan coverage
that was in effect prior to the date of the termination of Executive’s
employment, the Executive will be entitled to continuation of such coverage, at
the Employer’s expense, for a period of eighteen (18) months from the date of
Termination of employment (or, if earlier, the date the Executive ceases to be
eligible for COBRA Coverage).
5.At Will Employment.
Nothing in this Agreement shall confer upon the Executive the right to remain in
the employ of the Employer, the Parent or any of the Companies, it being
understood and agreed that (a) the Executive is an employee at will and serves
at the pleasure of the Parent or the Employer at such compensation as the Parent
or the Employer shall determine from time to time, (b) the Parent or the
Employer shall have the right to terminate the Executive’s employment at any
time, with or without Cause subject to the provisions of this Agreement, and (c)
except for this Agreement, the Employer’s Mandatory Arbitration Program and any
equity awards agreements entered into by Executive and the Employer, Parent, or
any of the Companies pursuant to the Parent's 2006 Stock Incentive Plan, as
amended, there are no other arrangements or agreements between Executive and the
Employer, the Parent or any of the Companies concerning the terms of the
Executive’s employment with the Employer, the Parent or any of the Companies,
and that nothing in this Agreement guarantees employment for any definitive or
specific term or duration or any particular level of benefits or compensation.
6.Costs of Enforcement.
    In the event that the Executive incurs any costs or expenses, including
attorneys’ fees, in the enforcement of the Executive’s rights under this
Agreement then, unless the Parent or the Employer is wholly successful in
defending against the enforcement of such rights, the Employer shall promptly
pay to the Executive all such costs and expenses. Any such reimbursement shall
be made as promptly as practicable after the final disposition of the
Executive’s enforcement claims, but in no event later than March 15th of the
calendar year following the calendar year in which occurs such final
disposition.
7.Term.
This Agreement shall be for an initial term commencing on the Effective Date and
terminating on December 31, 2014 (the "Initial Term") and shall thereafter be
automatically extended for one or more additional one-year periods (each
additional one-year period a "Renewal Period") unless notice of non-renewal is
provided by either party to the other in accordance with the notice provisions
of Section 8 of this Agreement, at least ninety (90) days prior to the
expiration of the Initial Term or the applicable Renewal Period, as the case may
be, or unless terminated






--------------------------------------------------------------------------------



sooner in accordance with the terms and provisions of this Agreement.
Notwithstanding the foregoing, the above-referenced notice of non-renewal may
not be given by the Employer, the Parent or any of the Companies during the
eighteen (18) month period commencing upon a Change of Control.
8.Notices.
All notices under this Agreement shall be in writing and shall be sent by
registered or certified mail, return receipt requested, if intended for the
Parent or the Employer shall be addressed to it, attention of its Chief
Executive Officer, 968 James Street, Syracuse, New York 13203 or at such other
address of which the Parent or the Employer shall have given notice to the
Executive in the manner herein provided; and if intended for the Executive,
shall be mailed to the Executive at the address of the Executive’s address first
set forth above or at such other address of which the Executive shall have given
notice to the Parent or the Employer in the manner provided in this Section 8.
9.Entire Agreement.
This Agreement, together with the Release and the Mandatory Arbitration
Agreement constitutes and contains the entire agreement and understanding
between the parties with respect to the matters referred to herein and, as of
the Effective Date, supersedes any and all prior negotiations, correspondence,
understandings, and agreements between the parties respecting the subject matter
hereof, including, but not limited to, that certain Change of Control/Severance
Agreement dated December 13, 2006 (which is hereby terminated as of the
Effective Date) and no waiver of or modification to the terms hereof shall be
valid unless in writing signed by the party to be charged and only to the extent
therein set forth. With the exception of the Mandatory Arbitration Agreement
(which shall survive and continue), all prior and contemporaneous agreements and
understandings with respect to the subject matter of this Agreement are hereby
terminated and superseded by this Agreement. Notwithstanding the foregoing,
nothing in this Agreement is intended to reduce, terminate, supersede or limit
in any way the rights of Executive under any equity awards agreements entered
into by Employer, Parent, or any of the Companies pursuant to the Parent's 2006
Stock Incentive Plan, as amended, and the Executive prior to the Effective Date.
When used in this Agreement, the terms "hereof", "herein" and "hereunder" refer
to this Agreement in its entirety, including any exhibits or schedules attached
to this Agreement and not to any particular provisions of this Agreement, unless
otherwise specifically indicated.
10.No Mitigation Or Offset.
Except as otherwise provided in this Agreement, in the event of any termination
of the Executive’s employment, the Executive shall not be required to seek other
employment or to attempt in any way to reduce any amounts payable to the
Executive pursuant to this Agreement. The amount of any payment or benefit
provided for in this Agreement shall not be reduced by any compensation earned
by the Executive or benefit provided to the Executive as the result of
employment by another employer or otherwise. The amounts payable under this
Agreement shall not be subject to set-off, counterclaim, recoupment, defense or
other right that the Companies may have against the Executive.
11.Withholding.
The Employer shall be entitled to withhold from amounts payable to the Executive
hereunder such amounts as may be required by applicable law.
12.Binding Nature.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto, their respective heirs, administrators, executors, personal
representatives, successors and assigns.
13.Governing Law.
This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York without giving effect to conflicts of
laws. All actions or proceedings brought by either Executive or Employer, Parent
or any of the Companies arising out of or relating to this Agreement shall be
subject to and brought






--------------------------------------------------------------------------------



under the Mandatory Arbitration Agreement. In the event of a conflict between
the terms and conditions of this Agreement and the Mandatory Arbitration
Agreement, the Mandatory Arbitration Agreement shall control.
14.Counterparts.
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
15.Advice of Counsel.
Executive acknowledges that during the negotiation of this Agreement, Executive
has retained or has been advised to retain counsel of Executive’s choosing who
has provided or will provide advice to Executive in connection with the
Executive’s decision to enter into this Agreement. Executive acknowledges that
the Companies’ in-house and outside legal counsel have represented only the
Companies in connection with the negotiation, drafting, and entering into of
this Agreement and that Executive has not been provided nor has Executive relied
upon any legal advice from the Companies’ in-house or outside legal counsel.
16.Severability.
It is the intention of the parties hereto that any provision of this Agreement
found to be invalid or unenforceable be reformed rather than eliminated. If any
of the provisions of this Agreement, or any part hereof, is at any time
construed to be invalid or unenforceable, the same shall not affect the
remainder of such provision or the other provisions of this Agreement, which
shall be given full effect, without regard to the invalid portions. If any of
the provisions of Section 4 of this Agreement, or any portion thereof, is held
to be unenforceable because of the duration of such provision or portions
thereof, the area covered thereby or the type of conduct restricted therein, the
parties hereto agree that the court making such determination shall have the
power to modify the duration, geographic area and/or, as the case may be, other
terms of such provisions or portions thereof, and, as so modified, said
provisions or portions thereof shall then be enforceable. In the event that the
courts of any one or more jurisdictions shall hold such provisions wholly or
partially unenforceable by reason of the scope thereof or otherwise, it is the
intention of the parties hereto that such determination not bar or in any way
affect the Employer’s rights provided for herein in the courts of any other
jurisdictions as to breaches or threatened breaches of such provisions in such
other jurisdictions, the above provisions as they relate to each jurisdiction
being, for this purpose, severable into diverse and independent covenants.
17.Non-Waiver.
Failure by either the Employer or Executive to enforce any of the provisions of
this Agreement or any rights with respect to this Agreement, or the failure to
exercise any option provided hereunder, shall in no way be considered to be
waiver of such provisions, rights or options, or to in any way affect the
validity of this Agreement.
18.Headings.
The headings preceding the text of the sections of this Agreement have been
inserted solely for convenience of reference and neither constitutes a part of
this Agreement nor affect the meaning, interpretation or effect of this
Agreement.
19.Survivorship.
The following sections of this Agreement shall survive the expiration or
termination of this Agreement and shall survive Employee’s Termination of
employment from the Company for any reason: Section 2.1 (Termination For Good
Reason by Executive or By the Company without Cause), Section 2.2 (Termination
Following a Change of Control), Section 3 (Confidentiality and
Non-Solicitation), Section 6 (Cost of Enforcement), and Section 13 (Governing
Law). In addition, all sections of this Agreement that would, by their terms,
survive expiration or termination of this Agreement shall so survive such
expiration and termination and shall also survive termination for any reason of
Employee’s employment with the Company.








--------------------------------------------------------------------------------



20.Additional Tax Provisions.
20.1Golden Parachutes. Notwithstanding any other provision of this Agreement, in
the event that any payment or benefit received or to be received by Executive
(whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement) (collectively, the "Total Benefits") would be subject to the
excise tax imposed under Section 4999 of the Code (the “Excise Tax”), the Total
Benefits shall be reduced to the extent necessary so that no portion of the
Total Benefits is subject to the Excise Tax; provided, however, that no such
reduction in the Total Benefits shall be made if by not making such reduction,
Executive’s Retained Amount (as hereinafter defined) would be greater than
Executive’s Retained Amount if the Total Benefits are not so reduced. “Retained
Amount” shall mean the present value (as determined in accordance with sections
280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of the Total Benefits net of all
federal, state and local taxes imposed on Executive with respect thereto. To the
extent any reduction is required, the Total Benefits shall be reduced in the
following order: (i) any portion of the Total Benefits that are not subject to
Section 409A of the Code (other than Total Benefits resulting from any
accelerated vesting of equity awards), (ii) Total Benefits that are subject to
Section 409A of the Code in reverse order of when payment is due, and (iii)
Total Benefits that are not subject to Section 409A and arise from any
accelerated vesting of any equity awards. 
20.2Section 409A of the Code. The intent of the parties is that payments and
benefits under this Agreement comply with section 409A of the Code, to the
extent subject thereto, and accordingly, this Agreement shall be interpreted and
administered to be in compliance therewith. Notwithstanding anything contained
herein to the contrary, Executive shall not be considered to have terminated
employment for purposes of any payments under this Agreement which are subject
to section 409A of the Code until the Executive has incurred a “separation from
service” within the meaning of section 409A of the Code.
**BALANCE OF PAGE INTENTIONALLY LEFT BLANK**
**SIGNATURE PAGE TO FOLLOW**






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


CARROLS RESTAURANT GROUP, INC.


By:
 
 
                                                     
Name:
Title:


CARROLS CORPORATION


By:
 
 
 
                                                     
Name:
Title:


CARROLS LLC




By:
 
 
 
                                                     
Name:
Title:















--------------------------------------------------------------------------------



Exhibit “A”
Agreement for Resolution of Disputes Pursuant to Binding Arbitration


[exhibita.jpg]

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------



[exhibita2.jpg]

--------------------------------------------------------------------------------









--------------------------------------------------------------------------------





[exhibita3.jpg]

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------





Exhibit “B”


Release
WHEREAS, ________________ (the “Executive”) is a party to an Agreement dated as
of __________, 20__ (the “Agreement”) by and among the Executive, CARROLS
RESTAURANT GROUP, INC., a Delaware corporation (the “Parent”), and CARROLS
CORPORATION, a Delaware corporation and a wholly-owned subsidiary of the Parent
(the “Company”), requiring the Company to provide the Executive with severance
payments and benefits following the termination of the Executive’s employment
with the Parent, the Company, any subsidiary or affiliate of the Company or the
Parent, and their successors and assigns (the “Companies”) under certain
circumstances; and
WHEREAS, the Executive’s employment with the Companies has terminated; and
WHEREAS, it is a condition to the Company’s obligations under the Agreement that
the Executive execute and deliver this Release to the Company.
NOW, THEREFORE, in consideration of the receipt by the Executive of the
severance payments and benefits under the Agreement, which constitute a material
inducement to enter into this Release, the Executive intending to be legally
bound hereby agrees as follows:
1.    Subject to paragraph 2 of this Release, effective upon the expiration of
the 7-day revocation period following execution hereof as provided below, the
Executive irrevocably and unconditionally releases the Companies and their
owners, stockholders, predecessors, successors, assigns, affiliates, control
persons, agents, directors, officers, employees, representatives, divisions and
subdivisions (collectively, the “Related Persons”) from any and all causes of
action, charges, complaints, liabilities, obligations, promises, agreements,
controversies and claims (a) arising out of the Executive’s employment with any
of the Companies and the conclusion thereof, including, without limitation, any
federal, state, local or other statutes, orders, laws, ordinances, regulations
or the like that relate to the employment relationship and/or specifically that
prohibit discrimination based upon age, race, religion, sex, national origin,
disability, sexual orientation or any other unlawful bases, including, without
limitation, as amended, Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the Civil
Rights Acts of 1866 and 1871, the Americans With Disabilities Act of 1990, the
New York City and State Human Rights Laws, and any applicable rules and
regulations promulgated pursuant to or concerning any of the foregoing statutes;
(b) for tort, tortious or harassing conduct, infliction of emotional distress,
interference with contract, fraud, libel or slander; and (c) for breach of
contract or for damages, including, without limitation, punitive or compensatory
damages or for attorneys’ fees, expenses, costs, salary, severance pay,
vacation, injunctive or equitable relief, whether, known or unknown, suspected
or unsuspected, foreseen or unforeseen, matured or unmatured, which, from the
beginning of the world up to and including the date hereof, exists, have
existed, or may arise, which the Executive, or any of his heirs, executors,
administrators, successors and assigns ever had, now has or at any time
hereafter may have, own or hold against any of the Companies and/or any Related
Person.
2.    Notwithstanding anything contained herein to the contrary, the Executive
is not releasing the Companies from any of the Companies’ obligations (a) under
the Agreement or any employee benefit plan of any of the Companies, (b) to
provide the Executive with insurance coverage defense and/or indemnification as
an officer or director of any of the Companies, if applicable to Executive, to
the extent generally made available at the date of termination to the Companies’
officers and directors in respect of facts and circumstances existing or arising
on or prior to the date hereof, (c) in respect of the Executive’s rights under
the Parent’s 2006 Stock Incentive Plan, as amended, or (d) in respect of the
Executive’s rights under any equity awards agreements with any of the Companies
pursuant to the Parent's 2006 Stock Incentive Plan, as amended.
3.    The Executive specifically acknowledges and agrees that: (a) the Executive
has have read and understands this Release and signs it voluntarily and without
coercion; (b) the Executive has been given an opportunity of twenty-one (21)
days to consider this Release; (c) the Executive has been encouraged by the
Company to discuss fully the terms of this Release with legal counsel of the
Executive’s my own choosing; and (d)    for a period of seven (7) days following
the Executive’s signing of this Release, the Executive shall have the right to
revoke the waiver of claims arising under the Age Discrimination in Employment
Act.




--------------------------------------------------------------------------------



4.    If the Executive elects to revoke this Release within this seven-day
period, the Executive must inform the Company by delivering a written notice of
revocation to the Chief Executive Officer of the Company at 968 James Street,
Syracuse, New York 13203 no later than 11:59 p.m. on the seventh calendar day
after the date the Executive signs this Release. The Executive understands that,
if the Executive elects to exercise this revocation right, this Release shall be
voided in its entirety at the election of the Company and the Company shall be
relieved of all obligations to provide the severance payments and benefits which
are contingent on the execution of this Release.


5.    The Executive acknowledges that he has had at least twenty-one days to
consider the waiver of his rights under the Age Discrimination in Employment Act
(the "ADEA"). If the Executive does not revoke this Release occurs under
paragraph 4 of this Release, the Executive understands that the Executive’s
waiver of rights under the ADEA shall become effective seven days from the date
the Executive executes this Release.
IN WITNESS WHEREOF, the undersigned has executed this Release on the ___ day of
______________, 20__.
    


                                                
                    




State of      ______________________)

County of     ______________________) ss.: 
 

    On the _____ day of ________________ in the year 20____ before me, the
undersigned, personally appeared __________________________________, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument. 

 _________________________________________________

Notary Public


